Citation Nr: 9905359	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-42 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder with major affective illness, currently evaluated as 
50 percent disabling.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder will be decided in a 
separate Board decision of this date under a different docket 
number).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1964 to 
March 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating action 
in which the RO denied service connection for an acquired 
psychiatric disorder and found that new and material evidence 
had not been submitted to reopen a claim for entitlement to 
service connection for a low back disorder.  The case was 
remanded by the Board in January 1995 for development of the 
issue of entitlement to service connection for an acquired 
psychiatric disorder.  The case was returned to the Board for 
consideration of both issues.  In an April 1996 decision, the 
Board granted service connection for an acquired psychiatric 
disorder and remanded the issue of whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a low back disorder for evidentiary 
development.  In a May 1996 rating action, the RO implemented 
the Board decision which granted service connection for an 
acquired psychiatric disorder; a 50 percent disability rating 
was assigned, effective July 24, 1992.  Thereafter, the 
veteran filed a Notice of Disagreement (NOD) to the May 1996 
rating action and appealed for a rating in excess of 50 
percent for his service connected psychiatric disorder.  A 
Statement of the Case (SOC) was issued and the veteran filed 
a timely substantive appeal to the Board on the issue of 
entitlement to a rating in excess of 50 percent for an 
acquired psychiatric disorder, characterized as a generalized 
anxiety disorder with major affective illness.

In a November 1998 rating action, the RO denied a total 
rating for compensation purposes based on individual 
unemployability due to service connected disabilities.  The 
veteran has not, as yet, filed an NOD to the November 1998 
rating action and the issue of entitlement to a total rating 
for compensation purposes based on individual unemployability 
due to service connected disabilities is not before the Board 
for appellate consideration at this time.



REMAND

The veteran's generalized anxiety disorder with major 
affective illness was originally evaluated under the 9400 
series of Diagnostic Codes, as they existed 
pursuant to 38 C.F.R. § 4.132, prior to November 7, 1996.  
However, subsequent to filing his claim for an increased 
rating, the rating schedule for determining the disability 
evaluations to be assigned for all mental disorders was 
changed, effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO attempted to evaluated the veteran's 
psychiatric disorder under the new rating criteria in a 
November 1998 Supplemental Statement of the Case (SSOC).  
However, it is the opinion of the Board that there are 
insufficient clinical findings of record to consider the 
severity of the veteran's service connected psychiatric 
disorder under the old and new rating criteria.

Records from the Southern Highlands Community Mental Health 
Center were received for the period from August 1995 through 
February 1997.  The veteran was seen intermittently during 
this period.  It was noted that the veteran's increased 
medical problems had resulted in a worsening of his 
psychiatric status.  He reported a depressed mood and 
increasing difficulty sleeping.  It was indicated in February 
1997 that the veteran's psychiatric condition was not 
improving because of ongoing physical problems.

On VA psychiatric examination in March 1997, the veteran 
indicated that he "retired" in 1973 when work became too 
difficult for him because of back trouble; he has been 
receiving Social Security disability benefits since 1973 and 
considers himself to be totally disabled.  The veteran 
complained that he is very depressed and nervous and has 
trouble sleeping.  He has problems being around people and 




doesn't want to do things.  The veteran indicated that he has 
bad thoughts like wanting to do away with himself, and said 
that he has tried suicide in the past.  He noted crying moods 
and sitting in his house all of the time.  He indicated that 
he shies away from people and is often uncomfortable around 
people other than his wife.  He reportedly sees friends on a 
regular basis, but gets nervous and shaky after 
awhile and has to leave.  On examination, the examiner noted 
that the veteran would not attempt any task that he believed 
he could not complete.  He declined to 
participate in memory and concentration tests.  His mood was 
anxious and depressed.  The veteran appeared tense and 
restless; he had shaky hands and did not smile or laugh.  
Affect was appropriate but constricted.  The diagnostic 
impression was generalized anxiety disorder with major 
affective illness.  The examiner indicated that the veteran's 
Global Assessment of Functioning (GAF) score was 60, 
indicative of moderate symptoms.  The Board notes that there 
was no comment by the VA examiner regarding the extent of the 
veteran's social and occupational impairment as a result of 
his PTSD, consistent with what the United States Court of 
Veterans Appeals (Court) specifically required in Massey v. 
Brown, 7 Vet.App. 204 (1994).  As regards the evaluation of 
the veteran's psychiatric disorder under the criteria in 
effect prior to November 7, 1996, the VA examination 
requested below will need to contain all information 
necessary to comply with the Court's precedent decision.

A social and industrial survey of the veteran was conducted 
in April 1997.  The veteran that he had worked at a glass 
house for 6 1/2 years after his discharge from service before 
leaving in 1973 as a result of disability.  He has been 
receiving Social Security disability benefits since 1973.  
The veteran complained that he does not do much anymore on a 
social basis.  He moved in May 1996 and still feels new to 
the area where he is currently living.  He knows his 
neighbors on either side of him.  The veteran indicated that 
he is not very satisfied with his life.  He gets along well 
with others, but described problems being around crowds.  He 
generally watches television and does not have any interest 
in outside clubs or organizations.  On a typical day, he gets 
up around 10:30 or 11 in the morning.  After cleaning up, he 
sits in his recliner.  After lunch, he returns to his 
recliner.  He occasionally walks 


around his yard and will feed his dogs.  Sometimes, he said 
that he takes a ride into town for about one hour.  He 
watches television until about 11 p.m.  The veteran said that 
he is up and down all night.  The assessment was that the 
veteran has a long history of what appears to be serious 
psychiatric problems dating back to his military service.  He 
also has other medical problems and has been on disability 
since the age of thirty two.  The social worker indicated 
that the veteran certainly appears totally disabled from this 
interview.

The conclusion offered by the social worker on the April 1997 
social and industrial survey is inconsistent with the GAF 
score contained in the report of VA psychiatric examination 
in March 1997 indicating no more than moderate social and 
occupational impairment.  On remand, in addition to clinical 
findings which will allow for evaluation under the old and 
new rating criteria, the VA examiner should address these 
inconsistencies which are presented by the record.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the 
veteran and ask him whether he has 
received any treatment for his 
service connected psychiatric 
disorder since February 1997, the 
date of the most recent private 
treatment records in the claims 
folder.  Based on his response, the 
RO should obtain a copy of all 
psychiatric treatment records from 
the identified source(s), to 
include the Southern Highlands 
Community Mental Health Center, and 
associate them with the claims 
folder.

2.  Following the receipt of the 
aforementioned evidence, if any, 
the veteran should be afforded a 
further VA psychiatric examination.  
The 


examiner MUST completely review the 
claims folder prior to the 
examination, including a copy of 
this remand order.  He/she should 
indicate in the report that a 
review of the claims folder was 
accomplished.  The purpose of the 
examination is to determine the 
current severity of the veteran's 
service connected generalized 
anxiety disorder with major 
affective illness and to obtain 
information which will provide for 
its 
evaluation based on Court 
precedent, as well as under the new 
rating criteria for psychiatric 
disorders.  All clinical findings 
should be reported in detail.  All 
indicated tests and studies should 
be performed.  The examiner is 
specifically instructed to comment 
regarding the degree to which the 
psychiatric symptoms attributable 
to the service connected 
generalized anxiety disorder with 
major affective illness affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment) and the degree to which 
those psychiatric symptoms result 
in reduction in initiative, 
flexibility, efficiency and 
reliability levels (industrial 
impairment).  Massey v. Brown, 7 
Vet. App. 204 (1994).  The rating 
board must furnish the examining 
physician with a copy of the new 
rating criteria for evaluating 
psychiatric disorders other than 
eating disorders, which became 
effective November 7, 1996.  The 
examining physician must comment as 
to the presence or absence of 


each symptom and finding required 
under the new rating criteria for 
ratings from zero percent to 100 
percent, and, where present, the 
frequency and/or severity of each 
symptom and finding.  The 
examiner's attention should be 
directed to the inconsistency in a 
GAF score of 60 noted on the 
October 1996 VA psychiatric 
examination and the findings on the 
Social and Industrial Survey in 
April 1997 which included a finding 
that the 
veteran is totally disabled due to 
his service connected psychiatric 
disorder.  This will provide the 
examiner the opportunity to 
consider these matters in making 
his determination as to the 
severity of the service connected 
psychiatric disorder.

3.  Thereafter, the RO should evaluate 
the service connected generalized 
anxiety disorder with major affective 
illness under the old rating criteria, 
considering the Court's guidance in the 
Massey case.  
Additionally, the veteran's psychiatric 
disorder should be evaluated under the 
new rating criteria which became 
effective November 7, 1996.  The veteran 
should be assigned a rating consistent 
with whichever rating criteria would 
provide for a higher rating.  See 
Karnas, supra.

If the benefits sought on appeal are not granted, both the 
veteran and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  


The appellant need take no action unless otherwise notified.  
The purpose of this remand is to comply with due process 
requirements and a precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


